Case 2:19-cv-11662-NGE-DRG ECF No. 108, PageID.3703 Filed 09/21/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JESUS MATA, individually
 and on behalf of similarly
 situated persons,

                      Plaintiff,                         Case No. 19-11662
 v.                                                      Honorable Nancy G. Edmunds
 STA MANAGEMENT, LLC
 d/b/a “Domino’s Pizza” and
 AMER ASMAR, et al.,

                      Defendants.
 ______________________________/
  ORDER DISMISSING PLAINTIFF’S STATE LAW CLAIM WITHOUT PREJUDICE
 AND DENYING PLAINTIFF’S MOTION FOR CLASS CERTIFICATION [93] AS MOOT

        This is a Fair Labor Standards Act (“FLSA”) case brought as an “opt in” collective

 action in which Plaintiff Jesus Mata alleges that Defendants failed to pay their delivery

 drivers minimum wage. Plaintiff’s motion for FLSA conditional certification and notice

 pursuant to 29 U.S.C. § 216(b) was recently granted by the Court. (ECF No. 104.)

 Plaintiff also brings a claim under Michigan minimum wage law in this lawsuit. Plaintiff’s

 motion for class certification of that claim under Federal Rule of Civil Procedure 23(b)(3)

 is pending before the Court. (See ECF No. 93.) The Court previously entered an order

 in this matter, ordering Plaintiff to show cause in writing why the Court should not decline

 to exercise supplemental jurisdiction over his state claim. (ECF No. 105.) Plaintiff has

 now responded to the Court’s order. (ECF No. 106.) Plaintiff asks the Court to retain

 jurisdiction over the claim.

        Courts may decline to exercise supplemental jurisdiction over a state law claim if:


                                              1
Case 2:19-cv-11662-NGE-DRG ECF No. 108, PageID.3704 Filed 09/21/21 Page 2 of 5




        (1) the claim raises a novel or complex issue of State law,
        (2) the claim substantially predominates over the claim or claims over which
        the district court has original jurisdiction,
        (3) the district court has dismissed all claims over which it has original
        jurisdiction, or
        (4) in exceptional circumstances, there are other compelling reasons for
        declining jurisdiction.

 28 U.S.C. § 1367(c). The Supreme Court has recognized the likelihood of jury confusion

 as an appropriate factor to be considered under § 1367(c). See Moor v. Cty. of Alameda,

 411 U.S. 693, 716 (1973). When deciding whether to exercise supplemental jurisdiction

 over a plaintiff’s state law claims, courts consider and weigh “the values of judicial

 economy, convenience, fairness, and comity.”         City of Chicago v. Int’l College of

 Surgeons, 522 U.S. 156, 173 (1997) (internal quotation marks and citation omitted).

 Courts have “broad discretion” in making this determination. Pinney Dock & Transp. Co.

 v. Penn Central Corp., 196 F.3d 617, 620 (6th Cir. 1999).

        As the Court noted in its order to show cause, while a FLSA collective action and

 a state law class action can “coexist,” see Swigart v. Fifth Third Bank, 288 F.R.D. 177,

 181-82 (S.D. Ohio 2012), there are significant differences between the two. Those

 differences include the scope of relief available, see Troyer v. T. John E. Productions,

 Inc., No. 1:09-CV-821, 2010 U.S. Dist. LEXIS 158728, at * 4 (W.D. Mich. June 8, 2010);

 that a potential plaintiff must opt-in to a FLSA collective action, § 216(b), while putative

 members of a class action may opt out of the class, Fed. R. Civ. P. 23(c)(2)(B); and that

 the FLSA’s “similarly situated” requirement is less stringent than Rule 23(b)(3)’s

 requirement that common questions predominate for a class to be certified, see O’Brien

 v. Ed Donnelly Enters., 575 F.3d 567, 584 (6th Cir. 2009).




                                              2
Case 2:19-cv-11662-NGE-DRG ECF No. 108, PageID.3705 Filed 09/21/21 Page 3 of 5




        Plaintiff states “the only significant additional requirement in state law” relates to

 the tip credit exemption, (ECF No. 106, PageID.3682 (emphasis added)), but he does not

 elaborate further on his previous contention that Michigan law provides additional claims

 and remedies for wage and reimbursement abuses. And both cases Plaintiff provides as

 examples of instances in which federal courts in this state exercised supplemental

 jurisdiction over a Michigan wage claim in a FLSA action and made determinations related

 to Michigan minimum wage law claims arose in the context of a motion to dismiss for

 failure to state a claim. See Graham v. The Word Enters. Perry, LLC, No. 18-cv-0167,

 2018 U.S. Dist. LEXIS 101769, at *11-17 (E.D. Mich. June 19, 2018); Ybarra v. K&S

 Flooring Servs., LLC, No. 1:07-CV-1249, 2008 U.S. Dist. LEXIS 15553, at *5 n.3 (W.D.

 Mich. Feb. 29, 2008). In fact, while the court in Graham, 2018 U.S. Dist. LEXIS 101769,

 at *11-17, denied the motion to dismiss a similar state law claim based on allegations of

 under-reimbursement of vehicle expenses, it did not address the issue of supplemental

 jurisdiction. Moreover, the court acknowledged that Michigan state law does not have an

 anti-kickback provision that requires employers to reimburse employees for expenses

 taken out for the employer’s benefit as does the FLSA and simply concluded “it is

 plausible that Michigan courts might construe” Michigan law to include a similar

 requirement. Id. at *11-12, 17 (emphasis added). Thus, Graham actually illustrates an

 additional difference between the federal and state law claims here as well as the

 uncertainty surrounding a relevant issue of state law. The court in Ybarra, 2008 U.S. Dist.

 LEXIS 15553, at *5 n.3, did address supplemental jurisdiction, but only in a footnote and

 the focus of its analysis was whether it even had jurisdiction over the state claim because

 the defendants had argued federal question jurisdiction over the federal claim was



                                              3
Case 2:19-cv-11662-NGE-DRG ECF No. 108, PageID.3706 Filed 09/21/21 Page 4 of 5




 lacking—an argument the court had rejected. And at least one other court in this state

 has declined to exercise supplemental jurisdiction over a Michigan minimum wage law

 claim within a FLSA case, citing the differences in damage calculations and the possible

 jury confusion that may arise as a result. See W.D. Mich. Case No. 1:16-cv-00681, ECF

 No. 18.

        In sum, the Court finds Plaintiff’s argument regarding efficiency is outweighed by

 the concerns regarding the differences between the federal and state claims which may

 complicate this case and give rise to a risk of jury confusion. Even though convenience

 may weigh in favor of exercising supplemental jurisdiction, considerations of judicial

 economy and comity weigh in favor of declining to exercise that jurisdiction. And it would

 not be unfair to Plaintiff to dismiss his state law claim because the dismissal is without

 prejudice and he can bring his state law claim in state court. The Court therefore declines

 to exercise supplemental jurisdiction over Plaintiff’s Michigan minimum wage claim.

        Accordingly, IT IS HEREBY ORDERED that Plaintiff’s state law claim found in

 Count II of his amended complaint is DISMISSED WITHOUT PREJUDICE.

        IT IS FURTHER ORDERED that Plaintiff’s motion for Rule 23 class certification of

 his state law claim (ECF No. 93) is DENIED AS MOOT.

        SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge


 Dated: September 21, 2021




                                             4
Case 2:19-cv-11662-NGE-DRG ECF No. 108, PageID.3707 Filed 09/21/21 Page 5 of 5




 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on September 21, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                            5
